 


117 S2172 IS: Building Solutions for Veterans Experiencing Homelessness Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
117th CONGRESS1st Session 
S. 2172 
IN THE SENATE OF THE UNITED STATES 
 
June 22, 2021 
Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to improve grants, payments, and technical assistance provided by the Secretary of Veterans Affairs to serve homeless veterans, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Building Solutions for Veterans Experiencing Homelessness Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Adjustments of grants awarded by the Secretary of Veterans Affairs for comprehensive service programs to serve homeless veterans. 
Sec. 3. Increase in maximum rates of per diem payments provided by the Secretary of Veterans Affairs for services furnished to homeless veterans. 
Sec. 4. Technical assistance provided by Secretary of Veterans Affairs to certain grant recipients. 
Sec. 5. Report and action on shallow subsidy program under the Supportive Services for Veteran Families program. 
Sec. 6. Housing and health care navigators grant program. 
Sec. 7. Grant program for substance use and alcohol use disorder recovery for homeless veterans. 
Sec. 8. Increase and extension of authorization of appropriations for homeless veterans reintegration programs. 
Sec. 9. Pilot program on grants to improve public transportation services for veterans. 
Sec. 10. Pilot program on grants for care for elderly homeless veterans. 
Sec. 11. Report by Comptroller General of the United States on affordable housing for veterans. 
2.Adjustments of grants awarded by the Secretary of Veterans Affairs for comprehensive service programs to serve homeless veterans 
(a)Elimination of matching requirement 
(1)In generalSection 2011(c) of title 38, United States Codes, is amended— (A)by striking paragraph (2); and  
(B)by redesignating paragraph (3) as paragraph (2).  (2)ApplicabilityThe amendments made by paragraph (1) shall apply with respect to any grant awarded under section 2011 of title 38, United States Code, on or after the date of the enactment of this Act.  
(3)SunsetSection 4201(b)(2) of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315; 134 Stat. 5009; 38 U.S.C. 2011 note) is amended— (A)by striking Subsection (c)(2) and inserting the following:  
 
(A)In generalSubsection (c)(2); and  (B)by adding at the end the following new subparagraph:  
 
(B)SunsetSubparagraph (A) shall cease to be effective on the date of the enactment of the Building Solutions for Veterans Experiencing Homelessness Act of 2021.. (b)Elimination of property disposition requirements (1)In generalA recipient of a grant awarded under section 2011 of title 38, United States Code, on or after the date of the enactment of this Act for a project described in subsection (b)(1) of such section shall not be subject to any property disposition requirements relating to the grant under subsection (c) or (f) of section 61.67 of title 38, Code of Federal Regulations, section 200.311(c) of title 2, Code of Federal Regulations, or successor regulations.  
(2)SunsetSection 4201(b)(6) of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315; 134 Stat. 5010; 38 U.S.C. 2011 note) is amended— (A)by striking During and inserting the following:  
 
(A)In generalDuring; and  (B)by adding at the end the following new subparagraph: 
 
(B)SunsetSubparagraph (A) shall cease to be effective on the date of the enactment of the Building Solutions for Veterans Experiencing Homelessness Act of 2021.. 3.Increase in maximum rates of per diem payments provided by the Secretary of Veterans Affairs for services furnished to homeless veteransSection 2012(a)(2)(B) of title 38, United States Code, is amended— 
(1)in clause (i)(II)(aa)(BB), by striking 115 and inserting 200; and  (2)in clause (ii), by striking 150 and inserting 200.  
4.Technical assistance provided by Secretary of Veterans Affairs to certain grant recipients 
(a)Supportive services for very low-Income families in permanent housingSection 2044(e) of title 38, United States Code, is amended by striking paragraph (2) and inserting the following new paragraph (2):  (2)Not less than two percent of the amounts available under paragraph (1) in any fiscal year may be available to provide technical assistance under subsection (d).. 
(b)Comprehensive service programsSection 2011 of title 38, United States Code, is amended by adding at the end the following new subsection:  (i)Training and technical assistance (1)The Secretary shall provide training and technical assistance to each recipient of a grant under this section regarding the planning, development, and provision of services for which the grant is made. 
(2)The Secretary may provide the training and technical assistance described in paragraph (1) directly or through grants or contracts with such public or nonprofit private entities as the Secretary considers appropriate.  (3)Not less than two percent of amounts designated for the administration of grants under this section in any fiscal year shall be used to provide training and technical assistance under this subsection.. 
5.Report and action on shallow subsidy program under the Supportive Services for Veteran Families program 
(a)Report required 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on program for providing rental subsidies under section 62.34(a)(8) of title 38, Code of Federal Regulations (or any successor regulation) (in this section referred to as the program).  (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)The number of veterans and families served under the program during the 1-year period preceding the date of the enactment of this Act, disaggregated, if such information is available, by— (i)race and ethnicity;  
(ii)gender;  (iii)geographic location; and  
(iv)age.  (B)A description of support provided to special populations under the program, including elderly veterans, women veterans, children of veterans, disabled veterans, veterans transitioning from certain institutions, and minority veterans. 
(C)A description of the decision-making process of the Department of Veterans Affairs regarding which locations would be eligible for coverage under the program.  (D)An assessment of whether increasing the payment rate under the program is necessary. 
(E)An assessment of whether it is feasible and beneficial to expand the program nationally. (F)An assessment of the efficacy of the increased payments provided under the program based on increases in number of veterans served and number of veterans transitioned into permanent housing. 
(b)Increase in payment rateIf the assessment described in subsection (a)(2)(D) finds that increasing the payment rate under the program is necessary, the Secretary shall issue such regulations as may be necessary to increase such rate. (c)Expansion of programIf the assessment described in subsection (a)(2)(E) finds that it is feasible and beneficial to expand the program nationally, the Secretary shall so expand the program not later than two years after date on which the report required by subsection (a)(1) is submitted.  
6.Housing and health care navigators grant program 
(a)In generalSubchapter II of chapter 20 of title 38, United States Code, is amended— (1)by redesignating section 2014 as section 2015; and 
(2)by inserting after section 2013 the following new section 2014:   2014.Housing and health care navigators grant program (a)Program requiredThe Secretary shall establish and carry out a program under which the Secretary shall provide services to assist veterans with navigating housing and health care resources in order to improve the retention of housing by and overall health of— 
(1)veterans who were previously homeless and are transitioning to permanent housing; and  (2)veterans who are at risk of becoming homeless. 
(b)Grants 
(1)The Secretary shall carry out the program established under subsection (a) through the award of grants.  (2)In awarding grants under paragraph (1), the Secretary shall give priority to organizations that demonstrate the capability to provide services described in subsection (a), particularly organizations that are successfully providing or have successfully provided transitional housing services using amounts provided by the Secretary under sections 2012 and 2061 of this title. 
(c)StaffingIn areas where individuals who meet the licensure and certification requirements to provide services described in subsection (a) are in high demand as determined by the Secretary, a grantee under the program may provide such services through one or more individuals with a master's degree in social work who are undergoing training to meet such requirements, if such individuals are under the supervision of an individual who meets such requirements. (d)ServicesServices provided under this section shall include services to assist veterans with navigating resources provided by the Federal Government and State, local, and Tribal governments. 
(e)Report on services providedThe Secretary shall require each recipient of a grant awarded under subsection (b)(1) to submit to the Secretary a report that describes the services provided or coordinated with amounts under such grant.. (b)Conforming amendmentSection 20013(a) of the Coronavirus Aid, Relief, and Economic Security Act (38 U.S.C. 2011 note) is amended by striking 2014 and inserting 2015.  
(c)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2014 and inserting the following new items:   2014. Housing and health care navigators grant program. 2015. Authorization of appropriations.. 7.Grant program for substance use and alcohol use disorder recovery for homeless veterans (a)Pilot program requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence carrying out a pilot program under which the Secretary shall award grants to eligible entities for the provision or coordination of services for recovery from substance use disorder or alcohol use disorder for veterans who were previously homeless and are transitioning to permanent housing and veterans who are at risk of becoming homeless. 
(b)DurationThe Secretary shall carry out the pilot program during the five-year period beginning on the date of the commencement of the pilot program. (c)Award of grants (1)In generalIn carrying out the pilot program, the Secretary shall award a grant to an eligible entity for each veteran with substance use disorder or alcohol use disorder participating in the pilot program for which the eligible entity is providing or coordinating the provision of recovery services for substance use disorder or alcohol use disorder, as the case may be, under the pilot program. 
(2)Intervals of payment and maximum amountsThe Secretary may establish intervals of payment for the administration of grants under this section and a maximum amount to be awarded, in accordance with the services being provided and the duration of such services.  (3)PreferenceIn awarding grants under paragraph (1), the Secretary shall give preference to eligible entities providing or coordinating the provision of recovery services for substance use disorder or alcohol use disorder for veterans with substance-use dependency who face barriers in accessing substance-use recovery services from the Department of Veterans Affairs.  
(4)Equitable distributionThe Secretary shall ensure that, to the extent practicable, grant amounts awarded under paragraph (1) are equitably distributed across geographic regions, including rural and Tribal communities.  (5)Notification of source of amountsEach eligible entity awarded a grant under paragraph (1) shall notify each veteran receiving services paid for with amounts under such grant that such services are being paid for, in whole or in part, by the Department.  
(6)Report on services providedThe Secretary shall require each eligible entity awarded a grant under paragraph (1) to submit to the Secretary a report that describes the services provided or coordinated with amounts under such grant.  (d)Grant application (1)In generalAn eligible entity seeking the award of a grant under this section shall submit to the Secretary an application therefor in such form, in such manner, and containing such commitments and information as the Secretary considers necessary to carry out this section. 
(2)Contents of applicationEach application submitted by an eligible entity under paragraph (1) shall contain the following: (A)A description of the recovery services for substance use disorder or alcohol use disorder proposed to be provided by the eligible entity under the pilot program and the identified need for those services. 
(B)A description of the types of veterans with substance use disorder or alcohol use disorder proposed to be provided such recovery services.  (C)An estimate of the number of veterans with substance use disorder or alcohol use disorder proposed to be provided such recovery services. 
(D)Evidence of the experience of the eligible entity in providing such recovery services to veterans with substance use disorder or alcohol use disorder. (E)A description of the managerial capacity of the eligible entity—  
(i)to assess continually the needs of veterans with substance use disorder or alcohol use disorder for such recovery services;  (ii)to coordinate the provision of such recovery services with services provided by the Department; and  
(iii)to tailor such recovery services to the needs of veterans with substance use disorder or alcohol use disorder.  (3)Criteria for selection (A)In generalThe Secretary shall establish criteria for the selection of eligible entities to be awarded grants under this section.  
(B)ElementsCriteria established under subparagraph (A) with respect to an eligible entity shall include the following:  (i)Relevant accreditation as may be required by each State in which the eligible entity operates.  
(ii)Experience coordinating care or providing treatment for veterans or members of the Armed Forces.  (e)Technical assistance (1)In generalThe Secretary shall provide training and technical assistance to eligible entities awarded grants under this section regarding the planning, development, and provision of recovery services for substance use disorder or alcohol use disorder under this section. 
(2)Provision of trainingThe Secretary may provide the training required under paragraph (1) directly or through grants or contracts with such public or nonprofit private entities as the Secretary considers appropriate for purposes of this section, including through grants awarded under section 2064 of title 38, United States Code.  (f)Collection of informationTo the extent practicable, the Secretary may collect information from an eligible entity awarded a grant under this section relating to a substance use disorder or alcohol use disorder of a veteran participating in the pilot program for inclusion in the electronic health record of the Department for such veteran for the sole purpose of improving care provided to such veteran. 
(g)Study on effectiveness of pilot program 
(1)In generalThe Secretary shall conduct a study on the effectiveness of the pilot program in meeting the needs of veterans with substance use disorder or alcohol use disorder. (2)ComparisonIn conducting the study required by paragraph (1), the Secretary shall compare the results of the pilot program with other programs of the Department dedicated to the delivery to veterans of recovery services for substance use disorder or alcohol use disorder. 
(3)CriteriaIn making the comparison required by paragraph (2), the Secretary shall examine the following: (A)The satisfaction of veterans targeted by the programs described in paragraph (2). 
(B)The health status of such veterans. (C)The mental wellness of such veterans. 
(D)The degree to which such programs encourage such veterans to engage in productive activity. (E)The number of veterans using such programs, disaggregated by— 
(i)veterans who have received care from the Department during the two-year period preceding the conduct of the study; and (ii)veterans who have not received care from the Department during such period. 
(F)The number of veterans who are still homeless or at-risk of homelessness one year after completion of receipt of recovery services under such programs. (G)The number of veterans who still have a substance use disorder or alcohol use disorder within 180 days of discharge from receipt of services provided under this section. 
(4)ReportNot later than one year after the commencement of the pilot program, and annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study required by paragraph (1).  (h)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means any of the following: (A)An incorporated private institution or foundation— 
(i)no part of the net earnings of which inures to the benefit of any member, founder, contributor, or individual; (ii)that has a governing board that is responsible for the operation of the recovery services for substance use disorder or alcohol use disorder provided under this section; and 
(iii)that is approved by the Secretary with respect to financial responsibility. (B)A for-profit limited partnership, the sole general partner of which is an organization meeting the requirements of subparagraph (A). 
(C)A corporation wholly owned and controlled by an organization meeting the requirements of subparagraph (A). (D)A tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)). 
(2)Substance use disorder or alcohol use disorderThe term substance use disorder or alcohol use disorder, with respect to a veteran, means the veteran has been diagnosed with, or is seeking treatment for, substance use disorder or alcohol use disorder, as determined by the Secretary. 8.Increase and extension of authorization of appropriations for homeless veterans reintegration programs Section 2021(e)(1)(F) of title 38, United States Code, is amended—  
(1)by striking $50,000,000 and inserting $75,000,000; and  (2)by striking 2022 and inserting 2025.  
9.Pilot program on grants to improve public transportation services for veterans 
(a)Grant program requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence carrying out a pilot program to assess the feasibility and advisability of awarding grants to eligible entities to improve public transportation services for veterans.  (b)DurationThe Secretary shall carry out the pilot program during the five-year period beginning on the date on which the pilot program commences. 
(c)Award of grants 
(1)In generalIn carrying out the pilot program, the Secretary shall award grants to eligible entities to expand, retain, or establish public transportation services that provide veterans access to locations of facilities or organizations that serve veterans, including— (A)facilities of the Department of Veterans Affairs; and  
(B)organizations that provide services to veterans using funds provided by the Department.  (2)Eligible entitiesFor purposes of this section, an eligible entity is any State, Tribal, county, or city government that— 
(A)is providing public transportation services as of the date on which the pilot program commences; or  (B)has a proven ability and intention to establish public transportation infrastructure.  
(3)Intervals of payment and maximum grant amountThe Secretary may establish intervals of payment for the administration of grants under this section and a maximum grant amount to be awarded, in accordance with the services being provided and the duration of such services.  (4)Coordination and consultationIn awarding grants under this section, the Secretary may coordinate and consult with the Secretary of Transportation.  
(5)Equitable distributionThe Secretary of Veterans Affairs shall ensure that, to the extent practicable, grants awarded under this section are equitably distributed across geographic regions, including rural and Tribal communities. (d)Grant application (1)In generalAn eligible entity seeking the award of a grant under this section shall submit to the Secretary an application therefor in such form, in such manner, and containing such commitments and information as the Secretary considers necessary to carry out this section.  
(2)Contents of applicationEach application submitted by an eligible entity under paragraph (1) shall contain the following:  (A)A description of the public transportation services that the entity intends to provide under the grant.  
(B)A list of all sites accessed by the public transportation services to be provided.  (C)The schedule of such services.  
(D)A list of the locations of facilities and organizations that serve veterans that will be accessed by such services.  (E)An estimate of the number of veterans that would use such services.  
(F)Evidence of the ability of the entity to provide such services.  (e)Notification to veteransEach eligible entity awarded a grant under this section shall notify veterans of the expansion or establishment of public transportation services to locations of facilities or organizations that serve veterans and that those services are available in whole or in part due to funds provided by the Department.  
(f)Report on services providedThe Secretary shall require each eligible entity awarded a grant under this section to submit to the Secretary a report that describes the expansion, retention, or establishment of public transportation services provided with amounts under such grant.  (g)Report (1)In generalNot later than one year after the date on which the first grant is awarded under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the services provided under the pilot program.  
(2)ElementsThe report required by paragraph (1) shall include the following:  (A)The geographic location of each recipient of a grant under this section. 
(B)The estimated number of veterans served by each such grant recipient.  (C)An assessment of whether use of facilities of the Department has increased due to access to public transportation provided under grants awarded under this section, if information for such an assessment is available.  
10.Pilot program on grants for care for elderly homeless veterans 
(a)Pilot program requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence carrying out a pilot program to assess the feasibility and advisability of awarding grants to eligible entities to meet the health care needs of elderly veterans who were previously homeless and are transitioning to permanent housing.  (b)Award of grants (1)In generalIn carrying out the pilot program, the Secretary shall award grants to eligible entities for the purpose described in subsection (a).  
(2)Eligible entitiesFor purposes of this section, an eligible entity is any organization that is successfully providing transitional housing services using amounts provided by the Secretary under sections 2012 and 2061 of title 38, United States Code, as of the date on which the entity applies for a grant under this section.  (3)Intervals of payment and maximum grant amountThe Secretary may establish intervals of payment for the administration of grants under this section and a maximum grant amount to be awarded, in accordance with the services being provided by staff hired using grant amounts and the duration of such services.  
(4)Equitable distributionThe Secretary shall ensure that, to the extent practicable, grant amounts awarded under paragraph (1) are equitably distributed across geographic regions, including rural and Tribal communities.  (c)Use of grant amountsThe recipient of a grant under the pilot program—  
(1)shall use grant amounts for the hiring of nursing staff to care for elderly veterans requiring assistance with activities of daily living who were previously homeless and are transitioning to permanent housing; and  (2)may use such amounts for supplies and infrastructure needs associated with the duties of such staff. 
(d)Report on services providedThe Secretary shall require each eligible entity awarded a grant under this section to submit to the Secretary a report that describes the services provided or coordinated with amounts under such grant. (e)DurationThe Secretary shall carry out the pilot program during the five-year period beginning on the date on which the pilot program commences.  
(f)Report to Congress 
(1)In generalNot later than 180 days after the date on which the pilot program commences, and annually thereafter until the program terminates, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the effectiveness of the program. (2)ElementsThe report required by paragraph (1) shall include the number of veterans served by the pilot program under the care of a staff member the funding for whom is provided by a grant under the program, disaggregated by— 
(A) geographic location; (B)gender;  
(C)age;  (D)race and ethnicity;  
(E)whether or not a veteran received care from the Department during the two-year period preceding the date on which the veteran began participating in the program;  (F)the number of veterans who transitioned into permanent housing as a result of participation in the program; and 
(G)with respect to veterans who did not transition into permanent housing as a result of participation in the program, the main reasons for not so transitioning. 11.Report by Comptroller General of the United States on affordable housing for veterans (a)Report requiredNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the availability of affordable housing for veterans who have or are participating in any program administered by the Homeless Programs Office of the Department of Veterans Affairs. 
(b)ContentsThe report required by subsection (a) shall include, with respect to the one-year period preceding the date of the enactment of this Act, the following:  (1)The number of veterans using housing vouchers under the program carried out under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) (commonly referred to as “HUD–VASH”).  
(2)The number of veterans who were allocated a housing voucher described in paragraph (1) but who have been unable to attain permanent housing.  (3)The number of available housing vouchers described in paragraph (1) that are unused.  
(4)The number of veterans who were discharged from transitional housing provided using amounts provided under sections 2061 and 2012 of title 38, United States Code, and did not transition to permanent housing due to a shortage of— (A)case managers under the program described in paragraph (1);  
(B)housing vouchers described in such paragraph; or (C)housing that meets the requirements and limitations with respect to such vouchers.  
(c)DisaggregationThe contents of the report described in subsection (b) shall be disaggregated by housing serving individuals and families with a household income that does not exceed— (1)the area median income;  
(2)80 percent of the area median income;  (3)50 percent of the area median income; and  
(4)30 percent of the area median income.   